Opinion by
Mr. Justice Elkin,
The principal question raised by this appeal is whether the evidence produced before the auditing judge was sufficient to establish a contract of employment and service alleged to have been entered into between the decedent, whose estate constitutes the fund for distribution in this proceeding, and the appellee, who presented her claim under such contract, and asked for an allowance of the same. The auditing judge and the court in banc have so found, and we concur in the views expressed and findings made by the learned judges who heard and determined the case in the court below. The contention as to the admissibility of declarations made by decedent to counsel and as to the proviso in the residuary clause relating to an attempt to contest the will, under the facts of this case, cannot be .sustained.
Decree affirmed, costs to be paid out of the estate.